DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16  of U.S. Patent No. 10,687,234. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same subject matter regarding identifying a plurality of resource elements for a phase tracking reference signal.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 9-11, 14-16, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. US 20190081844.
Regarding claim 1, A method performed by a terminal in a wireless communication system (generating a PTRS (phase tracking reference signal) for estimating phase noise from a downlink signal, mapping the PTRS to a region to which a data channel is mapped with a prescribed OFDM (Orthogonal Frequency Division Multiplexing) symbol space in a downlink resource region, and transmitting the PTRS to a user equipment, para. 0007), the method comprising: identifying a plurality of resource elements (Res) for a phase tracking reference signal (PTRS) (a base station allocates a resource to each UE by scheduling a frequency resource and a time resource located in a specific section, para. 0072, an OFDM symbol to which the PTRS is mapped can be determined based on a position to which a control channel transmitted in the downlink resource region, para. 0012); receiving, from a base station , a PTRS on at least one RE among the plurality of REs (a base station transmits a PTRS to a terminal to enable the terminal to estimate phase noise of a reception signal, para. 0112), and performing a phase tracking using the PTRS received on the at least one RE (estimates common phase error and eliminate phase noise, Figure 14), wherein an RE on which another reference signal is received among the plurality of Res is not used for the receiving of the PTRS and wherein the phase tracking is performed without the RE on which the other reference signal is received (in resource region structure, a PCRS, a PNRS, or a PTRS for estimating the aforementioned common phase error can be transmitted to a terminal in a manner of being carried on a partial RE (resource element) of the region, Figure 8, para. 0110, PTRSs of an antenna port can also be positioned on a subcarrier to which a DMRS is not arranged, para. 0124, the terminal can receive the PTRS in a region except an OFDM symbol to which a control channel is assigned in a subframe, para. 0127).

Regarding claim 4, The method of claim 1, wherein the PTRS is allocated to at least one successive orthogonal frequency division multiplexing (OFDM) symbol on a time-axis (mapping the PTRS to a region to which a data channel is mapped with a prescribed OFDM (Orthogonal Frequency Division Multiplexing) symbol space in a downlink resource region, and transmitting the PTRS to a user equipment, para. 0007).
in resource region structure, a PCRS, a PNRS, or a PTRS for estimating the aforementioned common phase error can be transmitted to a terminal in a manner of being carried on a partial RE (resource element) of the region, Figure 8, para. 0110, PTRSs of an antenna port can also be positioned on a subcarrier to which a DMRS is not arranged, para. 0124, the terminal can receive the PTRS in a region except an OFDM symbol to which a control channel is assigned in a subframe, para. 0127).
Claims 6, 9-11, 14-16, 19-20 are rejected under the same rationale.
Allowable Subject Matter
Claims 2-3, 7-8, 12-13, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468